 


109 HCON 296 IH: Expressing the sense of Congress that there is no honor in 
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 296 
IN THE HOUSE OF REPRESENTATIVES 
 
November 10, 2005 
Mr. Nadler submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that there is no honor in honor killings. 
 
Whereas so-called honor crimes are acts of violence, usually murder, committed by male family members against female family members who are perceived to have brought dishonor upon the family; 
Whereas thousands of women and girls around the world are stabbed, shot, beaten, burned, or maimed every year by male relatives, including husbands, fathers, and brothers, who accuse them of dishonoring their families by not abiding by tribal or religious traditions, being unfaithful, seeking a divorce, refusing an arranged marriage, or marrying according to their will; 
Whereas the United Nations Commission on Human Rights, 61st Session, March–April 2005, working with the Special Rapporteurs on violence against women and extrajudicial, summary, or arbitrary executions, received reports of so-called honor killings from numerous countries; 
Whereas although honor killings may be outlawed, law enforcement and judicial systems often fail properly to investigate, arrest, and prosecute offenders, and laws frequently permit reduction in sentences or exemptions from prosecution for those who kill in the name of honor, typically resulting in a token punishment, impunity, and continued violence against women; and 
Whereas the right to exist is the most fundamental of all rights and must be guaranteed to every individual without discrimination, and the perpetuation of honor killings and dowry deaths is a deliberate violation of women's human rights that should be universally condemned: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)the United States Agency for International Development should— 
(A)work with foreign law enforcement and judicial agencies to enact legal system reforms to address more effectively the investigation and prosecution of so-called honor crimes; 
(B)make resources available to local organizations to provide refuge and rehabilitation for women who are victims of honor crimes and the children of such women; and 
(C)encourage public awareness and education of human rights and women’s rights; 
(2)the Department of State, in preparing the annual Country Reports on Human Rights Practices, should include— 
(A)information relating to the incidence of honor crimes in foreign countries;  
(B)the steps taken by foreign governments to address the problem of honor crimes; and  
(C)all relevant actions taken by the United States, whether through diplomacy or foreign assistance programs, to reduce the incidence of honor crimes and to increase investigations and prosecutions of such crimes; 
(3)the President should direct the United States Permanent Representative to the United Nations to communicate to the United Nations the concern of the United States regarding the high rate of honor-related violence toward women worldwide and request that the appropriate United Nations bodies, in consultation with relevant nongovernmental organizations, propose actions to be taken to encourage these countries to demonstrate strong efforts to end such violence; and 
(4)the President and the Secretary of State should— 
(A)communicate directly with leaders of foreign countries in which honor crimes, including honor killings, dowry deaths, and related practices, are endemic, in order to convey the most serious concerns of the United States regarding these gross violations of human rights; and  
(B)urge such foreign leaders to adequately investigate and prosecute all honor crimes, including honor killings, dowry deaths, and related practices, with appropriate penalties. 
 
